Jackson, Chief Justice.
1. We think that the court erred in ruling that the homestead estate of the defendant ended upon the death of his wife. The grandchild dependent on him and raised by him from a babe, on the death of his daughter, is only thirteen years old now, and a beneficiar} of the homestead as well as his wife ; and while she lived, certainly as long as her minority and dependence upon him continued, the homestead estate continued. The title to it did not pass out of him as the head of the family, and no recovery can be had against him individually; because the effect of his ejection from the land would be to destroy the homestead of the infant and dependent granddaughter. Her father was in Texas, and dead to her. 63 Ga., 22; 61 Ib., 154; 60 Ib., 650; 59 Ib., 330, 629; 56 Ib., 390; 41 Ib., 153.
This view of the case will control it, and makes it un. necessary to consider the error assigned on striking the plea.
2. The fact that Hall in his individual capacity signed the deed to the plaintiffs did not estop him from defending the title in .his character as head of a family on behalf of the beneficiaries of the homestead. To so hold, would *493be practically to destroy the homestead, and to uphold the bare right thereto for the benefit of the minor, and at the same time to prevent its protection through the usual and natural channel, the head of the family.
Judgment reversed.